internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-114832-99 date date legend trust date date date state state a b c d e f g bank bank plr-114832-99 dear sir or madam we received your letter dated date requesting a ruling that the proposed modification of trust a grandfathered trust will not cause trust to be subject_to the generation-skipping_transfer gst tax imposed by sec_2601 of the internal_revenue_code this letter responds to your request a established trust on date paragraph of the trust agreement provided for income from trust to be paid to b a’s father for as long as he lived paragraph of trust provided that on b’s death trust is to be administered in accordance with the terms in b’s will regarding b’s residuary_estate b died on date leaving a last will and testament dated date the will article sixth paragraph d of the will gives d an income_interest for life in trust on d’s death the remainder of trust is to be paid to d’s issue per stirpes if d is not survived by any issue the remainder is to pass to e a’s other son if e is living if e is not living the fund is to pass to e’s issue per stirpes d is currently living and has living children and more remote issue e is not living but has children and grandchildren who are living article eighth of the will provided that there should always be at least three trustees and provided for successor trustees to be named the current trustees of trust are f g and bank bank is a state corporation bank has resigned as trustee pending court approval a new corporate trustee bank has been appointed pending court approval bank is a state corporation a state court has granted conditional approval of the resignation of bank the appointment of bank and the removal of trust from state to state the approval is conditioned on the trustees’ ability to obtain similar approval from a state court and a private_letter_ruling confirming trust will not lose its gst_exemption due to a change in corporate trustees and a change in situs an action seeking approval has been instituted in state you represent that no additions actual or constructive have been made to trust after date you also represent that the law of state will continue to govern the administration of trust and the validity construction and interpretation of the trust instrument in addition you represent that the only effect of the change in trust situs would be substantial savings in state_income_tax imposed at the trust level you have requested the following ruling the proposed resignation of bank as trustee in state followed by the proposed appointment of bank as trustee in state and the resulting change in situs of trust from state to state will not affect the current grandfathered or exempt status of trust and neither distributions from trust nor termination of trust will be subject_to the gst tax plr-114832-99 sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to include a taxable_distribution taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter sec_11 or sec_12 of an interest in property to a skip_person sec_2613 defines the term skip_person as a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust if all interests in the trust are held by skip persons or if there is no person holding an interest in such trust and at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2613 provides that for purposes of the gst tax the term non-skip_person means any person who is not a skip_person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the generation-skipping_transfer_tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust an amendment to a_trust which was irrevocable on date and thus is exempt from the gst tax will cause the trust to lose its exemption if the amendment modifies or otherwise changes the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms plr-114832-99 of the trust a trust’s exemption from the gst tax is not affected however by amendments relating to the administration of the trust based on the information submitted and the representations made trust is a generation-skipping_trust because it provides for distributions to more than one generation of beneficiaries below the grantor’s generation trust was irrevocable on date and there have been no additions actual or constructive since that date therefore trust is exempt from the gst tax pursuant to sec_26_2601-1 based on the information submitted and the representations made we conclude that the proposed appointment of bank in state as trustee of trust and the change in situs of trust from state to state will not modify or otherwise change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of trust provided that trust continues to be governed by the laws of state thus the proposed modification of trust under the agreement will not affect the exempt status of trust for purposes of chapter accordingly neither distributions to skip persons nor terminations of interests of non-skip persons will be subject_to the gst tax this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
